DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              JASON JOSEPH and KRISTINA JOSEPH,
                         Appellants,

                                   v.

   U.S. ROF III LEGAL TRUST 2015-1, BY U.S. BANK, NATIONAL
                  ASSOCIATION, as Legal Trustee,
                           Appellee.

                             No. 4D18-380

                          [January 31, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Judge; L.T. Case No. CACE 11-027962.

  Jonathan Kline of Jonathan Kline, P.A., Weston, for appellants.

  Ileen J. Cantor and Ronald M. Gaché of Shapiro, Fishman & Gaché,
LLP, Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.